Name: Council Regulation (EEC) No 462/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the guide prices applicable in Spain for wine
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 53/ 17 COUNCIL REGULATION (EEC) No 462/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the guide prices applicable in Spain for wine Whereas it is appropriate , in order to fix the guide prices applicable in Spain for table wines of types R III , A II and A III , to use the same relationship as that existing in the Community of Ten between the guide prices of table wines of types R I and R III , A I and A II , and A I and A III respectively ; Whereas , pursuant to Article 394 of the Act, the prices fixed by this Regulation are applicable from 1 March 1986 , HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas the first paragraph of Article 68 of the Act of Accession lays down that the prices to be applied in Spain before the first alignment are to be fixed, in accordance with the rules provided for in the common organization of the market, at a level corresponding to that of prices fixed in Spain under the previous national system for a representative period to be deter ­ mined ; whereas , pursuant to Article 122 of the Act, this provision applies to the guide prices for wine ; whereas , in accordance with the joint declarations annexed to the Act, the prices for the 1985 /86 marketing year should be used ; Whereas , pursuant to Article 122 of the Act , the guide price applicable in Spain for white table wine of type A I is to be fixed at a level such that the relationship between the regulatory compulsory distillation price applied in Spain under the previous national arrange ­ ments during the 1985 /86 marketing year and the said guide price is 50% ; whereas the guide price applicable in Spain for red table wine of types R I and R II is to be derived from the guide price for white table wine of type A I by applying the same relationship as that existing in the Community of Ten between the guide prices of table wines of types A I and R I ; For the period from 1 March 1986 to the end of the 1985 /86 marketing year the guide prices for table wine applicable in Spain shall be as follows : Type of wine Guide price R I R II R 111 A I All A III 1,89 ECU/% vol /hl 1,89 ECU/% vol /hl 29,48 ECU 1,75 ECU/% vol /hl 39,20 ECU/hl 44,77 ECU/hl Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS